Citation Nr: 1634266	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-30 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for residuals of burn scar at left hand, claimed as left hand fingers and left hand scar.

3. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, to include as secondary to a low back disorder.

4. Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to a low back disorder.

5. Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to a low back disorder.

6. Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to a low back disorder.

7. Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to a low back disorder.

8. Entitlement to service connection for a cervical spine disorder. 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from May 1957 to February 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that, on his August 2014 substantive appeal (VA Form 9), the Veteran indicated that he did not desire a Board hearing.  Rather, he requested that the RO schedule him for VA examinations in regard to his claims, otherwise, he requested that a hearing be scheduled as soon as possible.  Thereafter, in September 2015, he was afforded a VA examination in regard to his claim for service connection for bilateral hearing loss, which was subsequently granted.  Additionally, in November 2015, the Veteran was scheduled for a hearing before a Decision Review Officer (DRO) at the RO.  On such date, an informal conference was conducted with a DRO.  A synopsis of such report was provided to the Veteran the following day.  Furthermore, at such time, the Veteran provided a written statement requesting that his file be forwarded to the Board and waived any waiting period or due process.  Therefore, the Board finds that the Veteran's hearing request has been satisfied.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's claim for service connection for a low back disorder is addressed in the decision below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's currently diagnosed low back disorder, degenerative changes in the low back, is related to his military service, to include his carrying of heavy equipment and heavy weapons in the light weapons infantry.


CONCLUSION OF LAW

The criteria to establish service connection for degenerative changes in the low back are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for degenerative changes in the low back herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran maintains that he has a current low back disorder resulting from carrying heavy equipment and heavy weapons.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Upon a review of the record, the Board finds that service connection for the Veteran's claimed low back disorder is warranted.  In this regard, his private doctor, Dr. N. Ortiz, wrote in a March 2010 letter that the Veteran, while on active service carried heavy equipment on his back also heavy weapons, causing back pain.  The doctor explained that continuous stress applied to the back with all the equipment can put a lot of strain at the back area causing continuous spasm and inflammatory changes, which in the long term can cause degenerative changes at the column area.  Thus, it was this doctor's opinion, after evaluation of record, that it is more probable than not that his back problem is service connected.  

The Board finds that this doctor's statement is determinative.  It establishes a current diagnosis in the low back, i.e., degenerative changes.  It also establishes a nexus between the current diagnosis and the circumstances of the Veteran's service.  At this point, the carrying of heavy equipment and heavy weapons appears consistent with the places, types, and circumstances of the Veteran's service in the light weapons infantry immediately after the Korean conflict.  See 38 U.S.C.A. § 1154(a).  

Accordingly, all material elements of the claim are in equipoise.  Therefore, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  


ORDER

Service connection for degenerative changes in the low back is granted.  


REMAND

Although the Board regrets the additional delay, a remand of the remaining issues is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Statement from Veteran

At present, the Veteran has not provided any statement explaining what injuries he received during service upon which his current claims are based.  A private doctor wrote a supporting statement in March 2010, which gives some information regarding the circumstances of his claimed injuries, but those statements are not very detailed.  For instance, the doctor noted the Veteran's report of receiving a burn injury during service.  However, the date of that injury, and the circumstances of how he received it, are not provided.  Such information would be particularly helpful to his claim, especially as his service treatment records (STRs) are lost, presumed lost in a fire at National Personnel Records Center (NPRC).  He should be provided the opportunity to submit a detailed statement providing this information.   

Private Records

Remand is also needed to attempt to obtain private treatment records.  Specifically, it is not clear from the private doctor's March 2010 supporting letter whether this doctor was the Veteran's primary care doctor or, alternatively, was only evaluating him for purposes of consulting on his VA claim.  If his primary care doctor, the Veteran should be given the opportunity to obtain the doctor's records for review or request VA to obtain them on his behalf.  

VA Records

Remand is also needed as further VA medical records remain outstanding.  Currently, the available VA medical records in his claims file are dated from November 2008 to November 2015.  It is clear from the context of the November 2008 record that he had prior treatment.  Because the earlier records are sufficiently identified, and indicate a reasonable possibility that the records might substantiate the claim, the Veteran's earlier VA medical records, as well as those dated subsequent to November 2015, should be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Service Records

The NPRC has certified that the Veteran's STRs are lost, presumed destroyed in a fire.  This response came after an October 2010 request for medical/dental and Surgeon General Office (SGO) reports, but if no medical/dental records or SGOs, "please search sick/morning reports sick/morning reports."  This request covered the period from May 1, 1957, to July 30, 1957.  

Outside of this 3-month period, no further requests were made.  To satisfy the duty to assist, VA must submit to NPRC, or any appropriate source, multiple requests for records to cover the appellant's relevant service period, each encompassing a different 3-month range.  See e.g., Gagne v. McDonald, 27 Vet. App. 397, 404 (2015).  

Accordingly here, the AOJ must continue to make requests covering the Veteran's entire period of service to the extent he is not able to more precisely identify the specific timeframe of his claimed injuries.  

Likewise, it is not clear that the Veteran's service personnel records were destroyed in the fire.  The AOJ's requests for records only asked for his STRs and any SGO reports.  Because the personnel records might assist in substantiating the claim, and because it is not certain that further efforts to obtain them would be futile, the AOJ must try to obtain the Veteran's service personnel records.  

VA Examinations

The Board also finds that VA examinations are needed to fully evaluate the complex medical questions raised by his claims.  

As it pertains to the cervical spine, radiculopathy, and neuropathy, the private doctor's March 2010 letter stated, for instance, that the conditions of the Veteran's service can "cause at the same time bad posture loss of correct alignment and los[s] of curvature," which "could present disc bulging and herniation; also radiculopathy and neuropathy."  The doctor did not provide a diagnosis for any conditions in the cervical spine.  Moreover, the doctor did not give an opinion that current conditions (other than the low back) did result from service, or, in the case of radiculopathy and neuropathy, from a back disability, but only that such conditions could result.  This type of speculative opinion has little evidentiary value.  See Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (explaining that a medical opinion is speculative when couched in equivocal terms such as "might" or "could"). 

This doctor also indicated that the Veteran may have a mental health condition resulting from the limitations imposed by his orthopedic conditions.  However, no diagnosis was given.  In fact, this doctor does not appear to be a psychiatrist, psychologist, or other specialist in mental health issues, so it is not clear that a diagnosis would be within this doctor's competence to give.  See Wise v. Shinseki¸26 Vet. App. 517 (2014) (the presumption of competence does not attach to an opinion itself that creates an appearance of irregularity, and the Board must therefore address the medical professional's competence before relying on his or her opinion).  

Finally, this doctor gave a positive opinion regarding the Veteran's burn scar.  Although the primary issue of fact in dispute as to that claim concerns the occurrence of the in-service injury, the nature of the residuals from that burn are also at issue.  The doctor's March 2010 statement notes stiffness and limitation of movements related to fibrosis, but the precise diagnosis is not given.  

In light of these deficiencies, the Board finds that the private doctor's March 2010 statement is sufficient to indicate a nexus to service, but is not sufficiently probative to base an award of service connection at this point.  Accordingly, VA examinations are needed.  

VCAA Notice

 Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claims of entitlement to service connection for an acquired psychiatric disorder, radiculopathy, and neuropathy.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a letter requesting that he provide further details concerning the circumstances of his in-service injuries, include the date and place they occurred.  

This letter should also request that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claim, to specifically include treatment with Dr. N. Ortiz.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

Such letter should also provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder, radiculopathy, and neuropathy as secondary to his now service-connected low back disorder.  

2.  Obtain his outstanding VA treatment records, to include those dated prior to November 2008 and after November 2015.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the appropriate service department and/or records custodian(s), to include NPRC, with a request for copies of the Veteran's complete official military personnel record. 

The AOJ must also submit to NPRC, or any appropriate source, multiple requests for morning reports to cover the Veteran's relevant service period from July 30, 1957, to February 1959, even if it means requesting such records in 3-month increments.  

4.  After completing the above requested development, the RO should undertake any further notice and/or development warranted based on upon a complete review of the record, to include ensuring all relevant documents are translated into English.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address the claimed cervical spine, radiculopathy, and neuropathy disorders.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all cervical spine, radiculopathy, and neuropathy disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

As the Veteran's service treatment records are presumed destroyed while in the government's custody (through no fault of the Veteran's), it is imperative that the examiner not rely on the absence or silence in the medical records as negative evidence.  

Accordingly, in answering all questions, the examiner is asked to consider all lay statements, including those of the Veteran, regarding the onset and recurrence of his symptoms.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

(c)  If not directly related to service on the basis of question (b), is any disorder proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions (a) to (d), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address the claimed psychiatric disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant.  If the Veteran previously had any such psychiatric condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

As the Veteran's service treatment records are presumed destroyed while in the government's custody (through no fault of the Veteran's), it is imperative that the examiner not rely on the absence or silence in the medical records.  

Accordingly, in answering all questions, the examiner is asked to consider all lay statements, including those of the Veteran, regarding the onset and recurrence of his symptoms.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

(c)  If not directly related to service on the basis of question (b), is any psychiatric condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any psychiatric disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions (a) to (d), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address the claimed residuals of burn scar at left hand.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all disorders found related to residuals of burn scar at left hand.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

As the Veteran's service treatment records are presumed destroyed while in the government's custody (through no fault of the Veteran's), it is imperative that the examiner not rely on the absence or silence in the medical records.  

Accordingly, in answering all questions, the examiner is asked to consider all lay statements, including those of the Veteran, regarding the onset and recurrence of his symptoms.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  

In answering these questions (a) to (b), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

8.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


